Citation Nr: 0003127	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  95-11 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1977 to May 1979.

This appeal arises from a November 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

The Board notes the veteran failed to appear for a personal 
hearing at the RO on October 22, 1996.  There is no 
indication that the September 1996 notice to the veteran of 
the hearing, which was mailed to her at her address of 
record, to which all other correspondence to the veteran had 
previously been mailed, was returned as not being 
deliverable.  The veteran has not requested that the hearing 
be rescheduled.  Hence, the Board deems that the hearing 
request has been withdrawn.  38 C.F.R. § 20.704 (1999).  
Therefore, the veteran's claim must be adjudicated on the 
evidence now of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not engage in combat with the enemy.

3.  There is no medical evidence of a nexus between any 
acquired psychiatric disorder, including PTSD, and any 
incident of service.




CONCLUSION OF LAW

The veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the veteran's claim was remanded 
in December 1997 to obtain private treatment records, and, if 
the claim was found to be well-grounded by the RO, for a VA 
psychiatric examination.  In March 1998 the RO wrote the 
veteran to submit authorizations to obtain the requested 
medical records, and to encourage the veteran to obtain and 
submit those records.  Although no response was received from 
the veteran, and no records were obtained, the RO provided 
the veteran a VA PTSD examination.  As noted below, as the 
veteran's claim has been found to be not well-grounded due to 
a lack of a nexus between any acquired psychiatric disorder 
and the veteran's active duty service, there is no duty to 
assist under 38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).

The veteran is seeking service connection for an acquired 
psychiatric disorder, to include PTSD.  She asserts that her 
current psychiatric disorders had their onset in service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, certain chronic diseases, including a psychosis, 
may be presumed to have been incurred during service if they 
become manifest to a compensable degree within an applicable 
period after separation from active duty.  

38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  No conditions other than those listed 
in § 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that by regulatory amendment effective June 
18, 1999, substantive changes were made to the criteria for 
determining service connection for PTSD, as set forth in 
38 C.F.R. §§ 3.304(f).  See 64 Fed. Reg. 32808 (1999).  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Accordingly, as the veteran's 
claim was received in June 1993, the Board will adjudicate 
her claim under both the former and revised criteria.

Under the former criteria, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that  the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the 


absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997).

Under the revised criteria, which essentially were modified 
in conformance with Cohen, supra, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  38 C.F.R. § 4.125(a) provides that, if 
the diagnosis of a mental disorder does not conform to DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition) or is not 
supported by the findings on the examination report, the  
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  Cohen, 10 Vet. App. at 128 
(1997).

Accordingly, under either the former or revised criteria the 
diagnosis must conform to the criteria of DSM-IV, which, 
while replacing the former version, DSM-IIIR, in 1994, has 
been determined to be more liberal to the veteran than DSM-
IIIR.  Id.

A claim for service connection for PTSD is well grounded 
where the veteran submits medical evidence of a current 
disability; lay evidence (presumed to be credible for these 
purposes) of an inservice stressor, which in a PTSD case is 
the equivalent of inservice incurrence or aggravation; and 
medical evidence of a nexus 


between service and the current PTSD disability.  Gaines v. 
West, 11 Vet. App. 353 (1998).

In an April 1993 rating decision, the RO denied service 
connection for residuals of a head injury concluding that the 
head injury in service was acute and transitory with no 
residuals shown in service; denied service connection for 
situational reaction finding that the treatment for 
depression in service was related to her then ongoing divorce 
action; denied service connection for organic brain syndrome 
as secondary to nonservice-connected diabetic coma; and 
denied PTSD as due to a post-service sexual assault.  

In June 1993, a statement was submitted on the veteran's 
behalf in which assistance was requested to reopen the 
veteran's claim to establish service connection for PTSD with 
major depression, asserting that the veteran experienced 
trauma in service.  In a November 1993 rating decision, the 
RO determined that a chronic psychiatric disorder was not 
demonstrated in service and was shown to be secondary to a 
post-service medical event.  The RO found that the veteran 
was suffering from a cognitive deficit secondary to a number 
of brain insults, and that she had secondary depression, 
although the RO also stated that the veteran did not 
demonstrate a depressive disorder.  

In December 1993, the RO received a notice of disagreement 
with respect to the denial of service connection for PTSD.  
The Board notes, however, that although the statement of the 
case addressed the claim for PTSD as the veteran's only 
psychiatric disorder, the veteran's substantive appeal 
referenced PTSD and a nervous disorder, and additional 
argument submitted on her behalf addresses various 
psychiatric disorders including PTSD.  Thus, the Board finds 
that the issue is more properly characterized as entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD. 

The Board notes that the veteran's service medical records 
indicate that she received a head injury in June 1977 after 
striking her head on her locker in her barracks.  Although 
there was no initial loss of consciousness, she apparently 
became nauseated, vomited, and passed out that evening.  She 
was released to duty the next day, and a discharge note 
indicated that her head injury had resolved.  There is no 
mention in any of her service medical records of any 
residuals of this injury.

Her service medical records also indicate that she was 
hospitalized in March 1979 after attempting suicide with 
Sinequan, which she had been prescribed for her "long 
history of psychiatric difficulties."  She was described as 
being depressed.  The diagnosis was drug overdose, Sinequan; 
depression.  She was referred to Mental Hygiene two days 
later with a provisional diagnosis of suicide 
attempt/situational depression.  The subsequent psychiatric 
consult described the veteran as having numerous problems, 
including a recent divorce and custody battle, where she 
retained custody of her son.  The examiner indicated that the 
veteran had been seeing both a private psychiatrist with her 
son and had seen the examiner on 4-5 occasions.  The examiner 
noted that the veteran had a disassociation with alcohol, and 
had a long history of depression treatment with medication in 
the past, with only a fair response.  The impression was 
adjustment reaction to adult life manifested by anxiety, 
sleep disturbance, suicide attempt; mixed personality 
disorder with features of hysterical, impulsive, and passive 
dependent features.

Two December 1992 VA psychiatric examination reports noted 
the veteran's history of spousal abuse, abortions, 
homelessness, and brain damage due to insulin shock due to 
diabetes, and of a recent assault and rape.  The December 9, 
1992, report contained diagnostic impressions of Axis I, 
organic brain syndrome, probably secondary to diabetic coma, 
history of major depression; Axis II, no diagnosis; Axis III, 
insulin dependent diabetes mellitus; Axis IV, psychosocial 
stressors the past 

year, severe; Axis V, highest level of functioning the past 
year, fair.  The examiner also noted that the veteran's major 
depression was resolving at that point.

The December 15, 1992 psychiatric examination report included 
the following:  Axis I, PTSD, adjustment reaction with 
depressed mood, dementia; Axis II, personality disorder, not 
otherwise specified (provisional); Axis III, diabetes, 
diabetic coma, head trauma; Axis IV, psychosocial stressors, 
brain injury, rape, level 5, extreme; Axis V, Current GAF 
(Global Assessment of Functioning), 50, language disturbance, 
continued PTSD, highest GAF that year, 50.  These reports 
indicate that the veteran was being followed on a regular 
basis for major depression at Orange County Mental Health 
where she was receiving therapy and medication.

A July 1998 VA PTSD examination report, which indicates the 
examiner had thoroughly reviewed the veteran's claims file, 
contains diagnoses of: (Axis I) dementia, moderate, secondary 
to diabetic coma, recurrent major depressive disorder with 
panic attacks, PTSD, secondary to childhood abuse; (Axis II)  
mixed personality disorder; (Axis III) please see medical 
file; (Axis V) Global Assessment of Functioning (GAF) 30.  
The examiner stated that "[a]s with previous evaluators, I 
cannot find any occurrence or documentation of circumstances 
which would connect any of her current ongoing diagnos[e]s to 
her military service.  I do believe that her overdose which 
ultimately led to her discharge can be attributed to her 
personality disorder."  The examiner also indicated he could 
find no documentation in the veteran's service medical 
records of the diagnosis or treatment of diabetes mellitus 
during service, which the veteran has also contended caused 
her PTSD.

As the record now stands, there is no medical evidence 
demonstrating that the veteran currently suffers from PTSD 
related to service.  There is also no medical evidence of a 
nexus between any acquired psychiatric disorder and the 
veteran's active duty service.  At the July 1998 examination, 
the examiner found that the 

veteran has PTSD related to being abused as a child, not 
related to any event during her active duty service.  While 
the veteran contends she has PTSD related to events during 
service, the veteran's contentions, alone, are insufficient 
to establish a current disability or to satisfy the nexus 
requirement.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995) 
(holding that laypersons are not competent to offer medical 
opinions).

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim for service connection requires medical 
evidence of a nexus between an inservice injury or disease 
and a current disability in order to be plausible, as noted 
above, and no such evidence has been submitted, the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, must be denied as not well 
grounded.  See Epps, supra.

By this decision, the Board is informing the veteran that a 
medical diagnosis of PTSD related to an inservice stressor, 
or of a nexus between an acquired psychiatric disorder and 
her active duty service, is required to render her claim 
well-grounded. 38 U.S.C.A. § 5103(a) (West 1991); 38 C.F.R. § 
3.304(f) (1998-1999); Robinette v. Brown, 8 Vet. App. 69 
(1995).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).




ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

